The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 33-42, are pending in this application.
Claim 1-32, are deleted.
Notice of Pre-AIA  or AIA  Status
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 33-42, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification disclosed specific taxane derivatives, while the claims are drawn to non-limiting taxane derivatives, which have the groups described at positions 7, 9-10. While one of ordinary skill would know specific taxane derivatives, e.g., those described in the specification, [00006]-[00007] and table 1, pages 2-5. It is not possible to ascertain the structures of non-limiting derivatives, which have the groups described at positions 7, 9-10. To ascertain the non-limiting derivatives, which have the groups described at positions 7, 9-10, one must read the specification and other external sources into the claims contrary to several precedent decisions by the US courts.
Claims 33-42, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter, which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
“’In the context of determining whether sufficient “utility as a drug, medicant, and the like in human therapy” has been alleged, it is proper for the examiner to ask for substantiating evidence unless one with ordinary skill in the art would accept the [invention] as obviously correct.” In re Jolles, 628 F.2d 1327, 1332 (Fed. Cir. 1980), citing In re Novak, 306 F.2d 924 (CCPA 1962); see 340 F.2d 974, 977-78 (CCPA 1965).  
“A specification disclosure which contains a teaching of the manner and process of making and using the invention . . . must be taken as in compliance with the enabling requirement of the first paragraph of § 112 unless there is reason to doubt the objective truth of the statements contained therein which must be relied on for enabling support.” In re Brana, 51 F.3d 1560 (Fed. Cir. 1995), Id. at 1566, quoting Marzocchi, 439 F.2d 220, 223 (CCPA 1971); Fiers v. Revel, 984 F.2d 1164, 1171-72 (Fed. Cir. 1993), quoting Marzocchi, 439 F.2d at 223; see also Armbruster, 512 F.2d 676, 677 (CCPA 1975); Knowlton, 500 F.2d 566, 571 (CCPA 1974); Bowen, 492 F.2d 859 (CCPA 1974); Hawkins, 486 F.2d 569, 576 (CCPA 1973). 
Where there is “no indication that one skilled in the art would accept without question and no evidence has been presented to demonstrate that the claimed products do have those effects Novak, 306 F.2d at 928, an applicant has failed to sufficiently demonstrate sufficient utility and therefore cannot establish enablement.”’ In re Rasmusson, 75 USPQ2d 1297 (CAFC 2005).  The scope of the claimed invention is not enabled without undue experimentations for the following reasons:
For rejection under 35 U.S.C. 112, first paragraph, the following factors must be considered. In re Wands, 8 USPQ2d 1400, 1404 (CAFC, 1988):   “The factors to be considered have been summarized as, a) the breadth of the claims, b) the amount of direction or guidance presented, c) the presence or absence of working examples, d) the nature of the invention, e) the state of the prior art, f) the relative skill of those in that art, g) the predictability or unpredictability of the art, h) and, the quantity of experimentation necessary, In re Rainer, 146 USPQ 218 (1965); In re Colianni, 195 USPQ 150, Ex prate Formal, 230 USPQ 546.   The breadth of the claims includes many compounds. The compounds embraced by the claims are in the hundreds of thousands. The nature of the invention is using the compounds as pharmaceuticals. There is no known prior art that broadly teaches the instant inventions.  
Generally, in chemical art there is no absolute predictability or established correlation between different substituents on a core that they would behave in a certain way. The uncertainty presents one of ordinary skill in the art with obstacles and prevents her from accepting any changes in chemical structure on its face.   The level of ordinary skill in the art of structural activity relationship is high.  The level of unpredictability in chemical art is very high, e.g. steric hindrance. It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved" and chemical activity of structurally different compounds is generally considered to be unpredictable.  See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).   
The claims embraced non-limiting taxane derivatives, irrespective of structures, which have the groups described at positions 7, 9-10, known today and those that may be discovered in the future. While it is not required to make all the species within the scope of a claim, applicant must disclose reaction schemes that would make it possible to make everything within the scope of the claim, particularly when the scope is non-limiting.
The specification fails to set forth how the procedures for making the specific examples could be modify for non-limiting taxane derivatives as claimed. No published journal where the procedures may be found is incorporated-by-reference. There is no evidence in the specification that established correlation between the specification disclosure and the claims. See Ex parte Mass, 9 USPQ2d 1746, (1987).   
To ascertain the claimed derivatives, one must read the specification and other external sources into the claims contrary to several precedent decisions by the US courts. It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved" and physiological activity is generally considered to be an unpredictable factor.  See In re Fisher, 427 F.2d. 833, 839, 166 USPQ 18, 24 (CCPA 1970).  
  Given the limited guidance in the specification one of ordinary skill in the art would have to perform significant amount of experiments to make and use the invention as claimed.  Experiments must be performed by trial and error with known compounds starting from the beginning of organic chemistry texts to the end, trying each compound with different substituents beyond those in the specification, trying them with the same or structurally different substituents, to ascertain if they could be made. There is no guarantee the compounds could be made and no guarantee if made they would have the asserted utility. If the experiments are successful, the user would be correctly designated the inventor.  
There is no absolute predictability or established correlation between the claims and the specification disclosures. There is a zone of uncertainty between the examples and the claims and between the claims and the specification.  The uncertainty presents one of ordinary skill in the art with obstacles and prevents her from accepting the invention on its face.  Predictability in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention. There is no evidence in the specification that established correlation between the disclosure and the scope of the claims.  See Ex parte Mass, 9 USPQ2d 1746, (1987).  
MPEP 2164.01(a) states, “[a] conclusion of lack of enablement means that, based on the evidence regarding any of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” See also, Univ. of Rochester v. G.D.Searle & Co, 68 USPQ2d 1424 (DC WNY, 2003). That conclusion is clearly justified here.  Appropriate corrections are required.
 Applicant should note that enablement requirement is an ‘“essential material’. See 37 CFR 1.57(b), 1.57(c)(1) to (2). See also MPEP 608.01(p), which states: 
A mere reference to another application, publication or patent is not an incorporation of anything therein into the application containing such reference for satisfying the requirement of 35 USC 112, first paragraph. In re de Seversky, 474 F.2d 671, 177 USPQ 144 (CCPA 1973).  .  . Particular attention should be directed to the subject matter and the specific portions of the referenced document where the subject matter being incorporated may be found. 
“All questions of enablement are evaluated against the claimed subject matter. The focus of the examination inquiry is whether everything within the scope of the claim is enabled. Accordingly, the first analytical step requires that the examiner determine exactly what subject matter is encompassed by the claims.”  See, e.g., AK Steel Corp. v. Sollac, 344 F.3d 1234, 1244, 68 USPQ2d 1280, 1287 (Fed. Cir. 2003). The scope of the claims is beyond the specification enabling disclosure.  
A claim must stand alone to define the invention, and incorporation into the claims by reference to the specification or an external source is not permitted.  Ex parte Fressola, 27 USPQ 2d 1608, BdPatApp & Inter. (1993).  The specification must set forth the definition explicitly and clearly, with reasonable clarity, deliberateness and precision, Teleflex Inc. v. Ficosa North Am Corp., 63 USPQ2d 1374, (Fed. Cir. 2002), Rexnord Corp. v. Laitram Corp., 60 USPQ2d 1854 (Fed. Cir. 2001).  In patent examination, it is essential for claims to be precise, clear, correct, and unambiguous.  In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989). 
 Applicant should note that the requirement of 35 USC 112, is not what is known or obvious to one of ordinary skill in the art but a “full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same”, Lookwood v. American Airlines Inc. 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed Cir. 1997).  See the Status above.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.


Claims 33-42, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.  
The claims are drawn to all taxane derivatives, irrespective of structures, which have the groups described at positions 7, 9-10, known today and those that may be discovered in the future. Hence, the claims are indefinite.  Appropriate correction is required. 
Response
Applicant's arguments filed 5/13/22  have been fully considered but they are not persuasive. Applicant contends claims now cites substituents at positions 7 and 10, that the specification fully support the claims by exemplified taxanes are their enablement.  A taxane has 17 possible substituent positions. Therefore, citing the substituents at positions 7, 9-10, fails to meet the requirement of full description(s). More than one substituent may be at some positions and each substituent may be substituted. The exemplified taxanes may be within scope of the claims and there is nothing wrong with a broad claim as long as its mete and bound can be ascertained from the specification. Only the inventor knows the structures of the other taxanes beyond the examples in the specification, how to make them or where to obtain them. 
    PNG
    media_image1.png
    351
    590
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    254
    479
    media_image2.png
    Greyscale

 
    PNG
    media_image3.png
    70
    676
    media_image3.png
    Greyscale

 The argument is not related to the rejection under 112(b) above. Applicant should revisit the rejection.  If Applicant is referencing the language of the form paragraph, applicant’s interpretation is contrary to the Official practice. Application of the relevant Statues is the same for every application.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taofiq A. Solola, whose telephone number is (571) 272-0709. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anna Jiang, can be reached on (571) 272-0627.  The fax phone number for this Group is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.

/TAOFIQ A SOLOLA/                                               Primary Examiner, Art Unit 1625                                                                                                                                                         
May 16, 2022